Citation Nr: 0102187	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-02 980	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable initial rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

In July 1997, a Department of Veterans Affairs (VA) Regional 
Office (RO) granted service connection for PTSD and assigned 
a noncompensable disability evaluation effective from March 
22, 1996.  In view of the fact that the veteran's appeal 
originates from the initial rating assigned following the 
grant of service connection, and because of the requirement 
to consider staged ratings consistent with the holding by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
characterized the issue as set forth above.


REMAND

As noted above, service connection for PTSD was granted by 
rating action in July 1997.  In conjunction with the claim 
for service connection, the veteran underwent VA psychiatric 
examination in June 1996.  The veteran, through his 
representative, argued that the 1996 VA examination report 
was inadequate for rating purposes because the examiner did 
not provide a Global Assessment of Functioning (GAF) score or 
a discussion of that score relative to the findings on 
examination.  Efforts were thereafter undertaken by the RO to 
schedule the veteran for another psychiatric examination.  In 
November and December 1998, and again in September and 
October 2000, VA examinations were scheduled; however, the 
veteran failed to report.  Careful review of documentation 
within the record reveals that there may have been some 
confusion surrounding the veteran's correct address, and 
although a new address was provided by the United States 
Postal Service in April 1999, the veteran's local 
representative indicated in October 1999 that he had lost 
contact with the veteran.  At this point, it is unclear 
whether an accurate address has been obtained for the 
veteran.  Nevertheless, the provisions of 38 C.F.R. § 3.655 
(2000), require that, when the veteran fails to report for a 
scheduled examination, and the claim on appeal is an original 
one, the claim shall be rated on the basis of the available 
record.  38 C.F.R. § 3.655.  While the veteran's case might 
ordinarily be handled in this fashion, an additional matter 
requires that this case now be remanded to the RO.

Despite the problems noted above regarding the veteran's 
whereabouts and his failure to appear for scheduled 
examinations, a significant change in the law has recently 
been enacted.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.

In view of the above, this case is REMANDED for the following 
action:

1. The RO should undertake efforts to 
verify the veteran's correct address.  

2. The RO should then ask the veteran, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his service-
connected PTSD.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the veteran.  If private medical 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

3. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

4. As part of the development undertaken to 
comply with the new law and in an effort 
to provide an adequate record upon which 
to evaluate the veteran's psychiatric 
disability, the RO should try again to 
have the veteran examined for purposes 
of assessing the severity of his 
service-connected PTSD.  The examining 
physician must review the claims folder 
and attention is directed to the June 
1996 VA examination report.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, and all findings should be 
reported in a manner that pertinent 
rating criteria may be applied, both old 
and new.  38 C.F.R. § 4.132 (1996); 
38 C.F.R. § 4.130 (2000).  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of 
service-connected disability with an 
opinion as to the effect of PTSD on the 
veteran's social and occupational 
adaptability.  The examiner should 
provide complete rationale for all 
conclusions reached.  

5. The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.  If 
the veteran fails to report for the 
examination, this fact should be well 
documented.

6. After all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the issue here in 
question.  In so doing, the RO should 
consider the assignment of "staged 
ratings," in accordance with the 
principles set out in Fenderson v. West, 
12 Vet. App. 119 (1999), and application 
of both old and new rating criteria.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (2000).

If the benefit sought remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


